Citation Nr: 1030649	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  99-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
thrombophlebitis of the left leg, claimed as blood clots and 
swelling in the legs and ankles.

(The issue of entitlement to an evaluation in excess of 10 
percent for chronic low back pain due to degenerative joint 
disease of the lumbar spine prior to December 2, 2002, and an 
evaluation in excess of 40 percent thereafter, to include 
consideration of an extra-schedular rating and a total disability 
rating based on the unemployability of the individual (TDIU) is 
addressed in a separate decision.)


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to August 
1991, with confirmed service in the Southwest Asia theatre of 
operations.  She also had additional Reserve service with 
potential periods of active or inactive duty for training that 
are not directly related to the present appeal for an increased 
rating.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
which established the present evaluation from which the Veteran 
now seeks an increase.  

This appeal was subject to a prior remand by the Board in June 
2008 to ensure compliance with due process requirements.  The 
case has now been returned to the Board for further appellate 
review.  Unfortunately, further development is required.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.   VA will notify the Veteran if further action 
is required.


REMAND

On a VA Form 9 received in January 2008, the Veteran requested a 
hearing before the Board to be held at a local VA office, 
commonly referred to as a travel board hearing, pertaining to her 
appeal for an increased rating for her service-connected left leg 
disability.  Where a veteran expresses a desire to appear in 
person before the Board, he or she has the right to do so.  
38 C.F.R. § 20.700 (2009).  Therefore, as this Veteran has 
requested a hearing before the Board, and one has not yet been 
conducted, the Board has no discretion and the case must be 
remanded for the RO to schedule the requested hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge (VLJ), at the RO, 
pursuant to her January 2008 request.  The 
RO should notify the Veteran of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b).  If the 
Veteran no longer desires the requested 
hearing, a signed writing to that effect 
must be placed in the claims file.

Thereafter, the case should be returned to 
the Board in accordance with appropriate 
procedures.  No action is required of the 
Veteran until further notice.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


